Title: To John Adams from Benjamin Stoddert, 13 September 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Trenton 13. Septr. 1799

I am honored with your letter of the 4 Inst, and cannot but lament that the accomodations to be obtained here, are very far inferior to such as would be suitable for the President of the United States. Indeed I am afraid none could be obtained which would not be extremely inconvenient & disagreeable to both Mrs. Adams & yourself. Yet having no motive unconnected with your honor & that of the Government I hope you will pardon my freedom, in adhereing to my wish that you would Join the officers here, before the Departure of the Mission to France— or if that should be suspended; that you would not give the order for the suspension, before your arrival here: Col Pickering has addressed a letter to you on this subject with the concurrence of the other Departments. If you should be determined on the measure, nothing will be lost by delaying to take it, for a month, for I am sure the Comrs will not sooner than that time be ready to sail, & Mr Davie who will leave North Carolina the 20. Septr: could not be stopped much short of Trenton, if you were to give orders for stopping him. On the other hand, if you should consider the measure as a questionable one, you might a month hence decide it, with the advantage of the lights which all the advices to be recd. for a month, which may be very important, might throw on the subject. Whether it be decided to suspend the mission, or otherwise, the decision may & will be important.  It will be a great measure either way, & will be attended with consequences in proportion to its magnitude. All the solemnity possible, should perhaps be given to the decision. Genl. Washington, one of the most attentive Men in the World to the manner of doing things, owed a  great proportion of his celebrity to this circumstance. It appears to me, that the decision measure in question would be better supported throughout the Country, if it be taken when you are surrounded by the officers of Govt. & the Ministers; Even if it should be against their unanimous advice.
I sill state as briefly as I can other reasons which influence my wishes, on the subject of your coming to Trenton.
I have never entertained the opinion prevalent with many persons, that we could not during the present War in Europe maintain Peace with both France & England—tho’ I believe it will be a difficult matter. There are already indications that England looks at us with a Jaundiced Eye, arising in part perhaps from the effort to Treat with France—in part from the representations made by their Comrs. & their minister, on the subject of the commission under the 6th: Article of the Treaty. No doubt their Comrs. have for a long time been prejudiced & soured, & have in some instances, acted as if it was their desire to plunge the two nations into War—Our own I believe have been actuated by pure views—but the difference between them on almost every question, has been so wide that it is difficult to conceive that both sides could have been rational, & at the same time possess a desire to bring the business to a Just conclusion. Mr. Liston, mild & reasonable as he may appear on other subjects, has not been so on this—and Mr Rich who is to return to England in the Packet has written a letter to our Comrs. sufficiently indicative of a mind highly irritated.
We have a right to make Peace with France without asking the permission of England—and we are not to submit to unreasonable & unjust constructions of the Treaty for fear of her resentment. It is our inclination & our policy, to yield to no injustice, & to do none. Acting on this system, if England insists on a quarrel, however we may lament the Calamity, we need not fear the result, if our own People are satisfied that the government has acted in all instances right. But, amicable & candid explanations are due to England & to ourselves—I should presume it would be very proper to assure her immediately, that to obtain Peace with France, we would sacrifice no Just right of England:—and that a fair & candid representation of the true grounds of difference between the Commissioners should be immediately furnished to Mr. King, with assurances of the sincere desire of the Government to execute Justly the Treaty according to its true meaning—perhaps it might be found that some constructions of our Commissioners might be yielded, & that England might be told on what fair ground we could meet her.
Col Pickering is certainly too much occupied with the business of his Department to find time to understand this subject so well as our Commissioners & the Attorney General must do, and it has therefore appeared to me that the best course would be to call these gentlemen—at least the Attorney General to the seat of Government to prepare the representation, which should afterwards be pruned by the heads of Departments of every thing like acrimony & of any argument if any such found admittance, calculated to confute, rather than to convince.—Thus corrected, it might be submitted to the President. Now, it seems to me, that this course could not be adopted without the direction of the President—nor indeed so well executed, without his presence, and I think the Peace of the Country may depend upon taking the true ground now, & upon promptly carrying into effect the proper measures to prevent a misunderstanding, where it is so much our Interest to be understood.
The great number of captures & condemnations at Providence & Jamaica, of our Vessels have produced a sourness among the best of our Merchants, which will increase. If they arise from the avarice & inequity of the Judges without any agency on the part of Government, they would cease on a representation of the injury. If they are countenanced by the Government, they would probably cease & reparation be made, if misrepresentations and prejudices are removed—at all events it is degrading to our Government, to suffer them to continue, without an effort to prevent them.
On the subject of the mission to France—your Character is know throughout the whole of the Country; the Gentn. who fill the great offices more immediately connected with the President, however high their merit, & however respected where known, not having before acted on the great Theatre in conspicuous stations, are not enough known to inspire the same degree of confidence—and it may not be believed, that the Instructions to the Ministers will wear exactly the same complexion if you are at Quincy when they are delivered, as they would have done, had you been on the spot.
As to the considerations, which I meant as more immediately relating to yourself, I have been apprehensive that artful designing men, might make such use of your absence from the seat of Government when things so important to restore Peace with one country & to preserve it with another were transacting, as to make your next election less honorable than it would otherwise be.
I have thus Sir, in a very tedious letter indulged myself in great freedoms. I have given my opinions with candor, but with great diffidence, for I am sensible that I am but a poor politician. I hope you will not think the trouble of an answer, at all necessary. Whatever course you take, my inclination will prompt me to think right, & my duty to support. I will however observe, that if you should come to Trenton by the 10. of October, it will be in time to see the Ministers, should they proceed on the mission—in one month later, it will be safe to go to Phila. where I presume you would choose to be, about that time.
I have the honor to be / with the highest respect & esteem / Sir Yr. most Obedt. Servt.
Ben Stoddert